Citation Nr: 1813514	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-16 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether the creation of an overpayment of Department of Veterans Affairs education benefits in the calculated amount of $56,005.40 was proper.  

2.  Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs benefits in the calculated amount of $56,005.40.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 2004 to January 2009.  He served in Iraq and was awarded the Combat Infantryman Badge.  

In July 2012, the Department of Veterans Affairs (VA) informed the Veteran that he had been paid Basic Housing Allowance benefits twice due to having two Social Security Administration (SSA) numbers.  In August 2012, VA's Debt Management Center informed the Veteran of an overpayment of VA education benefits in the calculated amount of $56,005.40.  In November 2012, the Veteran submitted a notice of disagreement with the creation of the debt in the calculated amount.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Agency of Original Jurisdiction's Committee on Waivers and Compromises which denied waiver of recovery of the overpayment of VA education benefits in the calculated amount.  The Veteran appeared at a May 2015 hearing before the undersigned Veterans Law Judge at the Oakland, California, Regional Office (RO).  The hearing transcript is of record.  


REMAND

The Board observes that the record is incomplete.  It does not include any October 2012 decision of the Agency of Original Jurisdiction Committee on Waivers and Compromises, any statement of the case issued to the Veteran, and potentially other relevant documents.  The missing documentation thwarts the Board's adjudication of the claims.  Therefore, appropriate action should be undertaken to locate the missing documentation and incorporate the evidence into the record.  

Accordingly, the case is REMANDED for the following action:

Associate with the record the October 2012 decision of the Agency of Original Jurisdiction Committee on Waivers and Compromises, any statement of the case issued to the Veteran, and any other relevant documentation not currently of record.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

